COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Mario Ortega v. Sandra Centeno Blanco

Appellate case number:    01-20-00728-CV

Trial court case number: 2019-49198

Trial court:              311th District Court of Harris County

        The Court referred this appeal to mediation on March 4, 2021. See TEX. CIV. PRAC. &
REM. CODE ANN. §§ 154.021, 154.022(a), 154.023 (Vernon 2005). Neither party filed an
objection to mediation. See id. § 154.022(b). The order referring the matter to mediation set a
deadline of April 20, 2021 for the mediation to be conducted.

       On March 19, 2021, the parties notified this Court that Karina Ramirez was selected as
the mediator.

       On April 16, 2021, counsel for appellant filed a motion to compel mediation, advising
this Court that she was unable to reach appellee’s counsel to schedule the mediation.

       The parties are ordered to complete mediation within thirty days of the date of this order
and, within seven days after mediation is completed, to file a status report advising this Court
whether mediation was successful.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: May 4, 2021